1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2    MICHAEL W. LARGE
     Nevada State Bar Number 10119
3    JENNIFER L. GUSTAFSON
     Nevada State Bar Number 12589
4    Deputy District Attorneys
     One South Sierra Street
5    Reno, NV 89501
     mlarge@da.washoecounty.us
6    jgustafson@da.washoecounty.us
     (775) 337-5700
7
     ATTORNEYS FOR CALVIN
8    R.X. DUNLAP
9                                 UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                 ***
12   CATHY WOODS (a/k/a ANITA CARTER),
     by and through her Personal Representative,
13   LINDA WADE,                                          Case No. 3:16-cv-00494-MMD-DJA
14                  Plaintiff,
                                                                  ORDER OF DISMISSAL
15          vs.
16   CITY OF RENO, NEVADA, LAWRENCE C.
     DENNISON, DONALD W. ASHLEY,
17   CLARENCE A. “JACKIE” LEWIS, and
     CALVIN R.X. DUNLAP,
18
                    Defendants.                     /
19

20          Pursuant to the stipulation of the Plaintiff Cathy Woods a/k/a Anita Carter by and through
21   her Personal Representative Linda Wade and Defendants Calvin R.X. Dunlap and Washoe
22   County under Federal Rule of Civil Procedure 41(a)(2), it is hereby ordered that all claims and
23   causes of action brought against Defendants Calvin R.X. Dunlap and Washoe County are hereby
24   dismissed with prejudice, with each party bearing that party’s own attorney’s fees and costs.
25          IT IS SO ORDERED.
26    Dated: September 6, 2019                    _
                                                  United States District Judge



                                                    -1-
